Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a preliminary amendment to claim 1 further defining the determination of a first strain and the determination of a second strain has been made including the limitations: determine a first strain of the strain-sensing sheath at a first location by: transmitting the first electromagnetic radiation towards the strain- sensing sheath, obtaining a second electromagnetic radiation from the strain- sensing sheath based on fluorescence excited by the first electromagnetic radiation, and determining the first strain based on obtaining the second electromagnetic radiation, and determine a second strain of the strain-sensing sheath at a second location by: transmitting the third electromagnetic radiation towards the strain- sensing sheath, obtaining a fourth electromagnetic radiation from the strain- sensing sheath based on fluorescence excited by the third electromagnetic radiation, and determining the second strain based on obtaining the fourth electromagnetic radiation.  These features in combination with the details of the at least one optical wave guide, scanning arrangement, strain-sensing sheath and controller distinguish the claims over the prior art of record and place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793